DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1,13 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is noted that dependent claims based upon the rejected claims are also rejected based upon dependency.

Regarding claims 1, 13 and 25, applicant recited claim limitation regarding, “the prediction model is learned” does not distinctly set forth who and what learns the prediction model that ought to be set forth particularly and distinctly regards applicant’s invention.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al (US Pat Pub No.2007/0009137) in view of Harumoto et al (US Pat Pub No.2004/0193347).

 Regarding claims 1,13 and 25 Miyoshi et al shows an information processing apparatus comprising processing circuitry configured to perform (See at least Para 0024 for computer) as a prediction section configured to predict accident probability of a vehicle driven by a user by using a prediction model (See at least Para 0072 for prediction model with predicted movement track and predicted movement distance and collision probability calculation on Para 0064), an output control section configured to cause information to be output to the user (See at least Para 0102 for image generation presented to user also on Para 0108 and 0111); the information indicating a value of the accident probability predicted by the prediction section (See at least Para 0102 for display probability of collision), the prediction model is learned in a server based on a database storing feature data and information associated with map(See at least Para 0072 for captured image data 108 along with spatial model 104 stored in the database also on Para 0060; also on Para 0014 for mapped spatial data);
Harumoto et al further shows feature data further including accident information associated with a map (See at least Para 007 for accident history database when going into the accident prone intersection as caution area on Para 0148 and 0153 on the map), operation information of the vehicle (See at least Para 0086 for vehicle information acquired as speed, position ), and weather information (See at least para 0163 for previous accident information recorded with specific intersection, weather and time).
It would have been obvious for one of ordinary skilled in the art at time of filing to include previous accident information of Harumoto, for the further precise accident estimation and modeling of Miyoshi, as desired by both Haurmoto and Miyoshi in order to eliminate accident causality.

Regarding claims 2 and 14, Miyoshi et al shows the database includes the feature data received from more than one vehicle (See at least Para 0121 for image/camera unit capture surrounding image storing into database and also exhibited for user as on Para 0142).


Regarding claims 3 and 15, Miyoshi et al shows the prediction section is further configured to predict the accident probability of the vehicle personalized for a driver of the vehicle or the vehicle (See at least Para 0014for collision probability calculated and presented/displayed to driver/user).

Regarding claims 4 and 16, Harumoto et al further shows the database stores occurrence of a precursory phenomenon of an accident (See at least para 0163 for previous accident information recorded with specific intersection, weather and time; See also at least Para 0089 - 00091 for traffic light recognition, acceleration and deceleration for probability simulation for further judgment on Para 0091).
It would have been obvious for one of ordinary skilled in the art at time of filing to include previous accident information of Harumoto, for the further precise accident estimation and modeling of Miyoshi, as desired by both Haurmoto and Miyoshi in order to eliminate accident causality.

Regarding claims 5 and 17, Miyoshi et al shows the database further stores movement information of the vehicle (See at least Para 0072 for prediction model with predicted movement track and predicted movement distance as vehicle movement information).

Regarding claims 6 and 18, Miyoshi further shows the database further stores driving route information (See at least Para 0072 for prediction model with predicted movement track as driving route information).

Regarding claims 7 and 19, Harumoto et al shows further stores driving history information (See at least para 0163 for previous accident information recorded with specific intersection, weather and time as history information).
It would have been obvious for one of ordinary skilled in the art at time of filing to include previous accident information of Harumoto, for the further precise accident estimation and modeling of Miyoshi, as desired by both Haurmoto and Miyoshi in order to eliminate accident causality.

Regarding claims 8 and 20, Harumoto et al further shows the prediction section is further configured to predict occurrence probability of a precursory phenomenon of an accident (See at least Para 0089 - 00091 for traffic light recognition, acceleration and deceleration for probability simulation for further judgment on Para 0091). 
It would have been obvious for one of ordinary skilled in the art at time of filing to include previous accident information of Harumoto, for the further precise accident estimation and modeling of Miyoshi, as desired by both Haurmoto and Miyoshi in order to eliminate accident causality.

Regarding claims 9 and 21, Miyoshi et al shows the information is a notification or a warning to the user (See at least Para 0015 for warning icon for user).

Regarding claims 10 and 22, Miyoshi et al shows the output control section causes the outputting of the notification or the warning when the accident probability exceeds a threshold (See at least Para 0142 and 0148 for high probability collision as over the low probability/threshold for special indication).

Regarding claims 11 and 23, Miyoshi et al shows a factor that increases the accident probability (See at least Para 0146 for relative vector in vehicle distance calculation). 

Regarding claims 12 and 24, Harumoto et al further shows an instruction to decrease the accident probability (See at least Para 0107 for vehicle control apparatus to be controlled for reducing danger and on Para 0111 for control instruction).
It would have been obvious for one of ordinary skilled in the art at time of filing to include accident minimization control of Harumoto, incorporate accident estimation and modeling of Miyoshi, in order eliminate the causality for both the main purpose for safety vehicle navigation desired Harumoto and Miyoshi.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breed et al, US Pat Pub No. 2009/0033540; 2008/0195261, accident avoidance, weather, map, predication model, alarm/notification, intervehicle, probability.
Ohama et al, US Pat No. 9132775, collision probability, vehicle information, speed path model, intervehicle.
Lin et al, US Pat No. 10558224, intervehicle.
Ning et al, US Pat Pub No. 2009/0177602, collision	n probability.
Kawasaki, US Pat Pub No. 2005/0033516, collision prediction.
Barfield, JR et al, US Pat Pub No.2016/0094964; Ando et al, US Pat Pub No. 2015/0274145. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3664